Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 16, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims would be allowable over the prior art of record, as the prior art is silent to: the first draw-out unit is disposed at one end of the first exterior member/second exterior member, and the second draw-out unit is disposed at one end of the second exterior member/first exterior member.  
The prior art, such as by Kang U.S. Pub. 2016/0049633, teaches a rechargeable battery [0005], comprising: an electrode assembly comprising a first electrode (13; [0048]; Fig. 4), a second electrode (11; [0048]; Fig. 4), and a separation layer interposed between the first electrode and the second electrode (15; [0048]; Fig. 4); a first electrode tab electrically connected to the first electrode (first electrode tab 19 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14 contains the trademark/trade name “Kapton”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe tape and, accordingly, the identification/description is indefinite.
	In claim 20, line 3, the term “on a first surface of the surface” is of uncertain meaning rendering the claim vague and indefinite. It is unclear what the second surface is. It appears as though “the surface” should be “the substrate”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang U.S. Pub. 2016/0049633.
	With respect to claim 1, Kang teaches a rechargeable battery [0005], comprising: an electrode assembly comprising a first electrode (13; [0048]; Fig. 4), a 

    PNG
    media_image1.png
    539
    333
    media_image1.png
    Greyscale

With respect to claim 2, the first draw-out unit and the second draw-out unit are disposed with a predetermined interval on at least one of the first exterior member and 
With respect to claim 3, the first draw-out unit is disposed at a first end of the first exterior member, and the second draw-out unit is disposed at a second end facing the first end of the first exterior member (first and second draw-outs 110’ are disposed on opposite ends of the first exterior member 110; Fig. 4).  
With respect to claim 4, the first draw-out unit and the second draw-out unit are disposed to face each other in a length direction of the rechargeable battery (the ends of each first and second draw-out face each other in the length direction W2; Fig. 4).  
With respect to claim 5, the first draw-out unit is disposed at the first end of the second exterior member, and the second draw-out unit is disposed at the second end facing the first end of the second exterior member (first and second draw-outs 110’ are disposed on opposite ends of the second exterior member 110; Fig. 4).  
With respect to claim 6, the first draw-out unit and the second draw-out unit are disposed to face each other in a length direction of the rechargeable battery (the ends of each first and second draw-out face each other in the length direction W2; Fig. 4).   
With respect to claim 9, the first electrode tab extends integrally with the uncoated region of the first electrode, and the second electrode tab extends integrally with the uncoated region of the second electrode (the tabs 17 & 19 sit on top of the uncoated portions of the electrode assembly 10; Fig. 5).  
	The instant claims are anticipated by Kang. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang U.S. Pub. 2016/0049633 in view of Ahn U.S. Pub. 2013/0011722.
	Kang teaches a rechargeable battery as described in the rejection herein above. 
	However, the reference does not teach: a first encapsulation unit and a second encapsulation unit respectively closing and sealing the first draw-out unit and the second draw-out unit (claim 10); at least one of the first encapsulation unit and the second encapsulation unit comprises one kind or more selected from polypropylene (PP), polyethylene (PE), and ceramic (claim 11); a third encapsulation unit covering the first draw-out unit; and a fourth encapsulation unit covering the second draw-out unit (claim 12); the third encapsulation unit and the fourth encapsulation unit are integrally extended (claim 13);the third encapsulation unit and fourth encapsulation unit are at least one of an insulating tape, a sealing tape, a Kapton tape, and a polyimide tape (claim 14); at least one of the first exterior member and the second exterior member comprises a first resin layer, a moisture barrier layer, and a second resin layer (claim 15).
	Ahn teaches that it is well known in the art to employ rechargeable batteries including: a first encapsulation unit and a second encapsulation unit respectively closing claim 10); at least one of the first encapsulation unit and the second encapsulation unit comprises one kind or more selected from polypropylene (PP), polyethylene (PE), and ceramic (the encapsulating units are made of polypropylene and polyethylene; [0048]; claim 11); a third encapsulation unit covering the first draw-out unit; and a fourth encapsulation unit covering the second draw-out unit (each of 13 and 14 adhesives include two layers one made of polypropylene and poly ethylene; 13a, 13b; Fig. 1; [0038]; claim 12); the third encapsulation unit and the fourth encapsulation unit are integrally extended (13a and 13b are integrally extended to the same length; Fig. 1; claim 13);the third encapsulation unit and fourth encapsulation unit are at least one of an insulating tape, a sealing tape, and a polyimide tape (13 and 14 are sealing tape such as adhesive tab film; [0045]; claim 14); at least one of the first exterior member and the second exterior member comprises a first resin layer, a moisture barrier layer, and a second resin layer (the exterior member casing includes 3 layers 20a, 20b and 20c, the outer layers are formed of a thermal adhesive resin, and the interior layer is aluminum thin film, which reasonable provide moisture protection; [0037]; claim 15).

    PNG
    media_image2.png
    316
    313
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the encapsulation unit tab seals of Ahn, around the tabs of Kang, in order to obviate leakage of electrolyte. The skill artisan recognizes that tabs must be sealed to prevent electrolyte leakage. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang U.S. Pub. 2016/0049633 in view of Kim U.S. Pub. 2017/0358783.
Kang teaches a rechargeable battery as described in the rejection herein above.
	Kang does not expressly disclose: at least one of the first exterior member and the second exterior member is a single layer structure formed of one or more selected from a group including a polymer resin including polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate, (PC), polyarylate (PAR), polyetherimide (PEI), polyethersulfone (PES), and polyimide (PI), polypropylene (PP), polyethylene (PE), polytetrafluoroethylene (PTFE), chlorotrifluoroethylene (CTFE), 203) (claim 16); at least one thickness of the first exterior member and the second exterior member is 5 pm to 500 pm (claim 17); at least one of the first exterior member and the second exterior member further includes an adhesive layer disposed on the edge (claim 18); the adhesive layer includes at least one selected from a group including glass frit, butyl rubber, hot butyl, epoxy-based adhesives, polyurethane-based adhesives, acrylate-based adhesives, ceramic-based adhesives, and polytetrafluoroethylene (PTFE)-based adhesives (claim 19).
Kim teaches that it is well known in the art to employ rechargeable batteries including: at least one of the first exterior member and the second exterior member is a single layer structure formed of one or more selected from a group including a polymer resin including polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate, (PC), polyarylate (PAR), polyetherimide (PEI), polyethersulfone (PES), and polyimide (PI), polypropylene (PP), polyethylene (PE), polytetrafluoroethylene (PTFE), chlorotrifluoroethylene (CTFE), nylon; and a thin ceramic including a thin glass and an aluminum oxide (A1203) (second exterior member include external pouch 300 includes heat fusion layer included polypropylene or polyethylene; Fig. 3’ [0046] – [0047]; µclaim 16); at least one thickness of the first exterior member and the second exterior member is 5 µm to 500 µm (thickness of the interor pouch is 40 to 200 microns; [0039]; claim 17); at least one of the first exterior member and the second exterior member further includes an adhesive layer disposed on the edge (lead tape 41; [0041]; claim 18); the adhesive layer includes at least one selected from a group including glass frit, butyl rubber, hot butyl, epoxy-based adhesives, polyurethane-based claim 19).
Kang and Kim are analogous art from the same field of endeavor, namely fabricating secondary batteries including tabs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer exterior layer of Kim as the second exterior member material of Kang, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang U.S. Pub. 2016/0049633 in view of Song et al. U.S. Pub. 2014/0313746.
Kang teaches a rechargeable battery as described in the rejection herein above, including powering mobile devices [0005].
Kang does not expressly disclose a display device comprising: a substrate; a display panel disposed on a first surface of the surface; disposed on a second surface 
Song teaches that it is well known in the art to use secondary batteries in display devices such as mobile phones, wherein: a substrate (1091; Fig. 6); a display panel disposed on a first surface of the surface (display 151 with glass 109 on top of substrate 101; Fig. 6); disposed on a second surface of an opposite surface to the first surface and electrically connected to the display panel to supply power (opposite side of the substrate 101 is battery 191; [0121]; Fig. 6.)   

    PNG
    media_image3.png
    293
    448
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the mobile device with display  of Song as the mobile device powered by  Kang, as the device can perform various functions such as data and voice communications, capturing images and video, recording audio. The skill artisan recognizes that mobile devices need rechargeable batteries to function long term. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722